DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021, has been entered.
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:
In claim 1, lines 6-7, the recitation “wherein the first horizontal support members extend from” should read “wherein the first horizontal support member extends from” or the like. Claim 15 is likewise objected to.
In claim 1, line 10, the recitation “wherein the second horizontal support members extend from” should read “wherein the second horizontal support member extends from” or the like. Claim 15 is likewise objected to.
In claim 9, line 6, “the recitation “the plurality of horizonal support members” should read “the plurality of horizontal
In claim 9, line 8, the recitation “second horizontal supper member” should read “second horizontal support member” or the like.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment system” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, e.g., the attachment systems depicted in Figures 2A-4B, 8, and 9, and described on pp. 15-19 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 35-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 5-6 recite “a first horizontal support member secured to the vertical support members and arranged to form a single vertical plane” which is indefinite because it is unclear if the first horizontal support member is arranged by itself to form the single vertical plane, without the vertical support members, or whether the first horizontal support member and the vertical support members are arranged together to form the single vertical support plane. For examination purposes, Examiner is interpreting claim 1 to read “a first horizontal support member secured to the vertical support members and arranged together to form a single vertical plane” in order to promote compact prosecution. Claim 15 is likewise rejected and interpreted.
Claim 1, lines 14-15 recite “the single vertical plane formed by the vertical support members and the horizontal support members” is indefinite, because at no point was the second horizontal support member stated to also reside in the single vertical plane. For examination purposes, Examiner is interpreting, line 9 to read “a second horizontal support member secured to the vertical support members and arranged in the single vertical plane” in order to promote compact prosecution. Claim 15 is likewise rejected and interpreted.

Claim 7 recites “wherein the lighting support device is of one-piece construction” which is indefinite because the lighting support device of claim 1 includes the lighting devices, and it is unclear whether the lighting devices are considered to be a part of the one-piece construction, much less whether such a configuration would be physically possible. As such, claim 7 is unexaminable on the merits and is not further treated hereinbelow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.

c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,378,758 A) in view of Fritts (US 5,658,068 A).
Regarding claim 1, Coleman discloses a lighting support device for an incubating device of a commercial hatchery (abstract), the lighting support device comprising: 
vertical support members including a first vertical support member and a second vertical support member (shown lengthwise in annotated fig. 9 and into the page in annotated fig. 10); 
a first horizontal support member (top horizontal member shown in annotated fig. 9) secured to the vertical support members (fig. 9), wherein the first horizontal support member extends from the first vertical support member to the second vertical support member (fig. 10); 
a second horizontal support member (bottom horizontal member shown in fig. 9) secured to the vertical support members (fig. 9), wherein the second horizontal support member extends from the first vertical support member to the second vertical support member (similarly to first horizontal support member member as shown in fig. 10); 
a plurality of lighting devices (fluorescent lamps 46; fig. 9) secured in parallel spaced relation to the second horizontal support member of the lighting support device (fluorescent lamps are secured to the second 
an attachment system (as shown in annotated fig. 9) configured to removably secure the lighting support device to a body or frame of the incubating device containing a plurality of eggs (the lighting support device is attached as shown in fig. 9 to the rack 40; Examiner notes that removability in the abstract is an obvious structural consideration).
Coleman does not appear to specifically disclose the vertical and horizontal support members arranged together to form a single vertical plane; wherein the plurality of lighting devices are arranged in the single vertical plane formed by the vertical support members and the horizontal support members.
However, Fritts is in the field of lighting support devices (abstract) and teaches the vertical (left and right vertical channel-shaped frame members 2, 3; fig. 1) and horizontal support members (upper and lower horizontal frame members 4, 7; fig. 1) arranged together to form a single vertical plane (as shown in fig. 1); wherein the plurality of lighting devices (modular lamp units 28-33; fig. 1) are arranged in the single vertical plane formed by the vertical support members and the horizontal support members (as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the vertical and horizontal support members arranged together to form a single vertical plane; wherein the plurality of lighting devices are arranged in the single vertical plane formed by the vertical support members and the horizontal support members as taught 


    PNG
    media_image1.png
    602
    881
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    852
    media_image2.png
    Greyscale


Regarding claim 5, Coleman as modified discloses the invention in claim 1, and further discloses wherein the plurality of lighting devices (46) are evenly spaced (as shown in fig. 10).

Regarding claim 35, Coleman as modified discloses the invention in claim 1, and further discloses wherein the plurality of lighting devices (46) are configured to emit light that is selected from the group comprising: a spectral output having a local peak of relative luminous power output within 15 nm of 450 nm, a spectral output having a local peak of relative luminous power output within 15 nm of 640 nm, and white light (as shown in fig. 3A).

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,378,758 A) in view of Fritts (US 5,658,068 A) as applied to claim 1 above, and further in view of Pu et al. (US 2013/0322072 A1), hereinafter Pu.
Regarding claim 2, Coleman as modified discloses the invention in claim 1, and further discloses wherein the plurality of lighting devices (46) have tubular bodies (as shown in figs. 9 and 10).

However, Pu is in the field of light emitting apparatuses (abstract) and teaches wherein the tubular bodies (lamp housing 7; fig. 8A) each receive a substrate (substrate 2; fig. 8A) with a plurality of lighting elements (LED chips 3; fig. 8A).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the tubular bodies each receive a substrate with a plurality of lighting elements as taught by Pu in order to ensure that the lighting devices reliably provide the desired type of light (see Pu, paras. [0034-0035].

Regarding claim 3, Coleman as modified discloses the invention in claim 2, and further discloses wherein the tubular bodies (46, as modified) have reflective material therein (Examiner notes that all visible bodies are inherently reflective).

Regarding claim 4, Coleman as modified discloses the invention in claim 2, and further discloses wherein the plurality of lighting elements are light emitting diodes (from Fritts, 3).

Regarding claim 8, Coleman as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the plurality of lighting devices comprise a substrate having driving circuitry and lighting elements thereon.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the plurality of lighting devices comprise a substrate having driving circuitry and lighting elements thereon as taught by Pu in order to ensure that the lighting devices reliably provide the desired type of light (see Pu, paras. [0034-0035].

Claims 15-17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,378,758 A) in view of Fritts (US 5,658,068 A) and Pu et al. (US 2013/0322072 A1), hereinafter Pu.
Regarding claim 15, Coleman discloses a lighting support device for an incubating device of a commercial hatchery (abstract), the lighting support device comprising: 
vertical support members including a first vertical support member and a second vertical support member (shown lengthwise in annotated fig. 9 and into the page in annotated fig. 10); 
a first horizontal support member (top horizontal member shown in annotated fig. 9) secured to the vertical support members (fig. 9), wherein the first horizontal support member extends from the first vertical support member to the second vertical support member (fig. 10); 
a second horizontal support member (bottom horizontal member shown in fig. 9) secured to the vertical support members (fig. 9), wherein the second horizontal support member extends from the first vertical support member to the second vertical support member (similarly to first horizontal support member member as shown in fig. 10); 
at least one lighting device (fluorescent lamps 46; fig. 9) secured in parallel spaced relation to the second horizontal support member of the lighting support device (fluorescent lamps are secured to the second horizontal support member at the bottom, and the first horizontal support member at the top, as shown in annotated figs. 9-10 and fig. 11); 
the plurality of lighting elements (46) and the driving circuitry (see Crabb hereinbelow) configured to provide a spectral light output having a local peak of relative luminous power output within 15 nm of 640 nm (as shown in, e.g., fig. 3A); and 
an attachment system (as shown in annotated fig. 9) configured to removably secure the lighting support device to a body or frame of the incubating device containing a plurality of eggs (the lighting support device is attached as shown in fig. 9 to the rack 40; Examiner notes that removability in the abstract is an obvious structural consideration).
Coleman does not appear to specifically disclose the vertical and horizontal support members arranged together to form a single vertical plane; wherein the plurality of lighting devices are arranged in the single vertical plane formed by the vertical support members and the horizontal support members; and the at least one lighting 
However, Fritts is in the field of lighting support devices (abstract) and teaches the vertical (left and right vertical channel-shaped frame members 2, 3; fig. 1) and horizontal support members (upper and lower horizontal frame members 4, 7; fig. 1) arranged together to form a single vertical plane (as shown in fig. 1); wherein the plurality of lighting devices (modular lamp units 28-33; fig. 1) are arranged in the single vertical plane formed by the vertical support members and the horizontal support members (as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the vertical and horizontal support members arranged together to form a single vertical plane; wherein the plurality of lighting devices are arranged in the single vertical plane formed by the vertical support members and the horizontal support members as taught by Fritts in order to minimize the complexity of the construction so as to ensure that the lighting support device can be quickly assembled and disassembled by unskilled personnel (see Fritts, col. 1, lines 57-62).
Furthermore, Pu teaches wherein the at least one lighting device comprises a substrate disposed therein (2) having driving circuitry (circuit board 6; fig. 7) electrically connected to a plurality of lighting elements (3) on the substrate (as shown in fig. 7; see again paras. [0034-0035]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the at 

Regarding claims 16 and 17, Coleman as modified discloses the invention in claim 15, and further discloses wherein the spectral light output further has a local peak of relative luminous power output within 15 nm of 450 nm (as shown in fig. 3A), and wherein the local peak of relative luminous power within 15 nm of 640 nm is greater than the local peak of relative luminous power within 15 nm of 450 nm (as shown in fig. 3A).

Regarding claim 37, Coleman as modified discloses the invention in claim 15, and further discloses wherein the plurality of lighting devices (46) and the driving circuitry (per Crabb, see above) are configured to provide the spectral output such that the spectral output also includes white light (as shown in figs. 3A-3C, showing cool white, daylight, and white respectively).

Claim 6, 9, 13, 14, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,378,758 A) in view of Fritts (US 5,658,068 A) as applied to claim 1 above, and further in view of Crabb et al. (US 2007/0268693 A1), hereinafter Crabb.

However, Crabb is in the field of lighting systems for animal growth (abstract) and teaches wherein the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices (para. [0015], regarding the LED light engine can be housed in a waterproof system that, unlike traditional systems, can be submersed into the marine environment).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices as taught by Crabb in order to ensure that the lighting devices are not damaged by contact with water (see Crabb, para. [0015]).

Regarding claim 9, Coleman discloses a lighting support device for an incubating device of a commercial egg hatchery (abstract), the lighting support device comprising: 
vertical support members including a first vertical support member and a second vertical support member (shown lengthwise in annotated fig. 9 and into the page in annotated fig. 10); 
a plurality of horizontal support members secured to the vertical support members (as shown in annotated figs. 9 and 10), the plurality of horizontal support members including a first horizontal support member extending from the first vertical support member to the second vertical support 
a plurality of lighting devices (46) secured in parallel spaced relation to the second horizontal support member of the lighting support device (fluorescent lamps are secured to the second horizontal support member at the bottom, and the first horizontal support member at the top, as shown in annotated figs. 9-10 and fig. 11).
Coleman does not appear to specifically disclose the vertical and horizontal support members arranged together to form a single vertical plane; wherein the plurality of lighting devices are arranged in the single vertical plane formed by the vertical support members and the horizontal support members; and a bracket element secured to an individual the first horizontal support member of the plurality of horizontal support members and having a c-shaped body extending past the single vertical plane, and configured to provide a removable connection between the lighting support device and the incubating device containing a plurality of eggs.
However, Fritts teaches the vertical (left and right vertical channel-shaped frame members 2, 3; fig. 1) and horizontal support members (upper and lower horizontal frame members 4, 7; fig. 1) arranged together to form a single vertical plane (as shown in fig. 1); wherein the plurality of lighting devices (modular lamp units 28-33; fig. 1) are arranged in the single vertical plane formed by the vertical support members and the horizontal support members (as shown in fig. 1).

Furthermore, Crabb teaches a bracket element (mounting hardware 22; fig. 3) secured to the first horizontal support member of the plurality of horizontal support members (as shown in fig. 7) and having a c-shaped body extending past the single vertical plane (as shown in fig. 7), and configured to provide a removable connection between the lighting support device and the incubating device containing a plurality of eggs (as shown in fig. 7, the habitat 17 being analogous to the rack 40 of Coleman).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman to include a bracket element secured to an individual the first horizontal support member of the plurality of horizontal support members and having a c-shaped body extending past the single vertical plane, and configured to provide a removable connection between the lighting support device and the incubating device containing a plurality of eggs as taught by Crabb in order to ensure that the lighting support device can be quickly and easily mounted and dismounted from the incubating device (see Crabb, para. [0033]).



Regarding claim 14, Coleman as modified discloses the invention in claim 9, but does not appear to specifically disclose wherein the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices.
However, Crabb is in the field of lighting systems for animal growth (abstract) and teaches wherein the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices (para. [0015], regarding the LED light engine can be housed in a waterproof system that, unlike traditional systems, can be submersed into the marine environment).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices as taught by Crabb in order to ensure that the lighting devices are not damaged by contact with water (see Crabb, para. [0015]).

Regarding claim 36, Coleman as modified discloses the invention in claim 9, and further discloses wherein the plurality of lighting devices (46) are configured to emit light that is selected from the group comprising: a spectral output having a local peak of relative luminous power output within 15 nm of 450 nm, a spectral output having a local .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,378,758 A) in view of Fritts (US 5,658,068 A) and Crabb et al. (US 2007/0268693 A1), hereinafter Crabb, as applied to claim 9 above, and further in view of Pu et al. (US 2013/0322072 A1), hereinafter Pu.
Regarding claim 10, Coleman as modified discloses the invention in claim 9, and further discloses wherein the plurality of lighting devices (46) have tubular bodies (as shown in figs. 9 and 10).
Coleman does not appear to specifically disclose wherein the tubular bodies each receive a substrate with a plurality of lighting elements.
However, Pu is in the field of light emitting apparatuses (abstract) and teaches wherein the tubular bodies (lamp housing 7; fig. 8A) each receive a substrate (substrate 2; fig. 8A) with a plurality of lighting elements (LED chips 3; fig. 8A).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lighting support device of Coleman such that the tubular bodies each receive a substrate with a plurality of lighting elements as taught by Pu in order to ensure that the lighting devices reliably provide the desired type of light (see Pu, paras. [0034-0035].




Regarding claim 12, Coleman as modified discloses the invention in claim 10, and further discloses wherein the plurality of lighting elements are light emitting diodes (from Fritts, 3).

Response to Arguments
Applicant’s arguments (Remarks, p. 7), filed on July 19, 2021, with respect to the first action Final Rejection mailed on April 19, 2021, have been considered, but are moot in light of the subsequently filed Request for Continued Examination of July 19, 2021.
Applicant’s arguments (Remarks, pp. 9-11) with respect to the rejections under §112(a) and (b) are persuasive in light of the amendments to the claims. However, Examiner notes new grounds of §112(b) rejections due to the claim amendments.
Applicant’s arguments (Remarks, pp. 11-14with respect to the rejections under §102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.